Citation Nr: 0519021	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left knee strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from June 1953 to May 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claim for an increased 
rating for a left knee strain.  In April 2004, the Board 
remanded the appeal for further development.

In an April 2005 rating decision, the RO granted a separate 
10 percent rating for degenerative arthritis of the left 
knee, thereby increasing the overall rating for the veteran's 
left knee disability to 30 percent.  The veteran has not 
indicated that he is satisfied with these ratings.  Thus, the 
claims are still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

In light of the above procedural history, the issues are as 
listed on the title page.


FINDINGS OF FACT

1.  The veteran's left knee strain is manifested by no more 
than moderate recurrent subluxation or lateral instability of 
the knee.

2.  The veteran's degenerative arthritis of the left knee is 
manifested by impairment that results in chronic pain on 
motion and slight overall limitation of motion of the knee 
due to pain; however, even when pain is considered, the 
veteran's left knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the left leg to 30 degrees on flexion or to 15 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a left knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and evidence 
necessary to substantiate his claims.  VA provided the 
veteran with a copy of the appealed August 2001 rating 
decision, June 2002 statement of the case, April 2004 Board 
remand, April 2005 supplemental statement of the case, and 
April 2005 rating decision.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  
Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in an April 2004 
letter, VA informed the veteran of the information and 
medical and lay evidence necessary to substantiate a claim 
for an increased rating.  Specifically, VA asked the veteran 
to submit evidence showing that his disability has gotten 
worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the April 2004 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked him to identify any relevant 
records, including medical and employment records, so that VA 
could request them on his behalf.  VA also asked the veteran 
to inform VA of any additional information or evidence 
relevant to his claims.  Lastly, VA asked the veteran to 
submit any information or evidence in his possession that may 
support his claims.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the April 2004 letter, along with the above-
mentioned correspondences, and readjudicated his claims in 
April 2005.  In addition, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable rating decision is harmless error.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claims poses no risk of prejudice to 
the veteran.  See Bernard, supra.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Left Knee Strain

The veteran's left knee strain has been evaluated as 20 
percent disabling under Diagnostic Code 5257, 38 C.F.R. 
§ 4.71a (2004).  

Pursuant to Diagnostic Code 5257, the following evaluations 
are assignable: moderate recurrent subluxation or lateral 
instability, 20 percent; and severe recurrent subluxation or 
lateral instability, 30 percent.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the U.S. Court of Appeals for Veterans' Claims has 
held that it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(all relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent for the veteran's 
left knee strain.  In support of this conclusion, the Board 
notes the following evidence of record.

A February 2001 VA examination report reflects complaints of 
his left knee giving out at times.  

A January 2002 VA treatment note reflects complaints of his 
knee buckling occasionally but that he has never fallen.  The 
veteran was wearing a foam elastic knee cage.  The examiner 
noted a jog of medial laxity to valgus stress in 30 degrees 
of flexion.  

An October 2004 VA examination report reflects complaints of 
left knee weakness and instability.  The examiner noted that 
there was no real instability of the knee joint.  The 
diagnosis was slight instability of the left knee.  A 
November 2004 addendum notes that the examiner reviewed the 
veteran's claims folder.  

The Board observes that the above evidence indicates, at 
most, moderate recurrent subluxation or lateral instability.  
The Board points out that the veteran's left knee instability 
has been described a jog of medial laxity to valgus stress in 
30 degrees of flexion and no real instability of the knee 
joint.  The evidence fails to show that the veteran's 
recurrent subluxation or lateral instability is severe.  
Thus, a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee strain.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 20 percent is not warranted 
under Diagnostic Code 5256 or 5262.  

Furthermore, the Board has considered whether the veteran's 
left knee strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's left knee strain.


Degenerative Arthritis of the Left Knee

The veteran's degenerative arthritis of the left knee has 
been evaluated as 10 percent disabling under Diagnostic Code 
5260-5003, 38 C.F.R. § 4.71a (2004).  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Furthermore, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the veteran's 
degenerative arthritis of the left knee under the diagnostic 
codes for limitation of motion of the leg.  

A February 2001 VA examination report reflects complaints of 
pain in the left knee that is not constant but comes on quite 
frequently.  The range of motion of the knee was from 0 to 
120 degrees.  The examiner noted that normal was 130 degrees.  
The diagnosis was early degenerative arthritis of the left 
knee.

A January 2002 VA treatment note reflects complaints of 
intermittent minor pains in the left knee that has over the 
past several months developed into a persistent pain with 
almost all activities.  The veteran was able to extend the 
knee to -5 degrees and flex to about 100 degrees.  The 
examiner noted that the quadriceps on the left were 2.5 cm 
smaller in circumference but stated that it was very likely 
that simply by getting his strength back the veteran would be 
able to at least reduce if not completely correct the 
symptoms associated with the osteoarthritis.

An August 2003 VA treatment note reflects that the veteran's 
exercise is limited by the pain in his left knee from 
degenerative joint disease.

An August 2004 VA treatment note reflects that the veteran's 
degenerative joint disease of the left knee has been 
worsening but that he has been getting relief from Ibuprofen 
500 mg as occasion requires.

An October 2004 VA examination report reflects complaints of 
weakness in the left knee and that the veteran uses a brace 
for support.  The left knee was slightly larger in 
circumference by one-half inch.  Range of motion was slightly 
decreased with flexion to 120.  The examiner noted that 
normal was 135 degrees.  Extension was normal.  The diagnosis 
was some mild degenerative arthritis of the left knee with 
associated pain, discomfort, and slight instability.  The 
examiner stated that the combination of circumstances with 
decreased vascular supply to his left leg and mild 
degenerative arthritis of the left knee has caused the 
veteran to have pain, discomfort, and difficulty walking.  
The examiner further stated that this might increase in 
difficulty over the years as his circulation decreases and 
his arthritis increases in severity, and therefore one can 
anticipate that the veteran will have increasing 
symptomatology and difficulty in ambulation in the coming 
years.

The Board observes that the above evidence indicates a 
noncompensable evaluation under Diagnostic Code 5260 for 
limitation of leg flexion and a noncompensable evaluation 
under Diagnostic Code 5261 for limitation of leg extension.  
Thus, a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5003.  

Although the veteran's left knee disability is productive of 
chronic pain and slight functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board notes the October 2004 VA examiner's statement that 
the veteran will have increasing symptomatology and 
difficulty in ambulation in the coming years due in part to 
his degenerative arthritis of the left knee.  The Board 
observes, however, that the examiner described the veteran's 
current degenerative arthritis of the left knee as mild.  In 
this regard, the Board points out that ratings are based on 
current symptomatology.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, the Board finds that the 
veteran is entitled to, at most, a 10 percent evaluation for 
his major left knee joint.  The evidence does not show X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, to warrant a higher 20 percent rating.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.  

Furthermore, the Board has considered whether the veteran's 
degenerative arthritis of the left knee presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's degenerative arthritis of the left 
knee.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

A disability rating in excess of 20 percent for a left knee 
strain is denied.

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


